223 Ga. 734 (1967)
157 S.E.2d 744
PEAGLER
v.
WARE COUNTY BOARD OF EDUCATION et al.
24346.
Supreme Court of Georgia.
Submitted October 10, 1967.
Decided October 20, 1967.
Albert E. Butler, for appellant.
Memory, Barnes & Memory, Foster Memory, for appellees.
NICHOLS, Justice.
Robert Peagler filed the present action seeking to have a contract for the leasing of a school by the Ware County Board of Education declared void and the construction of such school temporarily and permanently enjoined. Various grounds of demurrer, including a general demurrer to the plaintiff's petition, were sustained and it is from such adverse judgment that the plaintiff appeals. Held:
The lease sought to be declared void is between the Ware County Board of Education and the State Board of Education as lessees and the Georgia Education Authority (Schools), formerly known as the State School Building Authority, as lessor. This type of lease contract was held valid in the case of Sheffield v. State School Building Authority, 208 Ga. 575 (68 SE2d 590), and the fact that the county board of *735 education agrees in such contract to make payments in an amount equal to the payments due by the lessor to bondholders under certain circumstances does not make the contract one between the county board of education and such bondholders. The judgment sustaining the general demurrer and dismissing the plaintiff's petition was not error for any reason assigned.
Judgment affirmed. All the Justices concur.